In an action, inter alia, to permanently enjoin the defendants from operating shooting ranges on portions of their property which *398is residentially zoned and which is not depicted on the survey they submitted with their application for a special permit to operate shooting ranges, the defendants George Schmelzer, George L. Schmelzer d/b/a Calverton Shooting Range, Calverton Shooting Range, Inc., and CSRI Limited Partnership appeal from an order of the Supreme Court, Suffolk County (Floyd, J.), entered October 31, 2000, which granted the plaintiff’s motion for a preliminary injunction enjoining them from using the north side of their industrially-zoned property (Suffolk County Tax Map No. 0200-300.00-01.00-004.000) and their two residentially-zoned parcels (Suffolk County Tax Map Nos. 0200-300.00-01.00-006.000 and 0200-300.00-01.00-005.003) as locations for their shooting ranges.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the Supreme Court properly granted the plaintiff’s application for a preliminary injunction. The plaintiff established a likelihood of success on the merits, irreparable harm absent the granting of the injunction, and that the balance of the equities is in its favor (see, Grant Co. v Srogi, 52 NY2d 496, 517; cf., Aetna Ins. Co. v Capasso, 75 NY2d 860, 862; Doe v Axelrod, 73 NY2d 748, 750).
The appellants’ remaining contentions are without merit. Ritter, J. P., Friedmann, Feuerstein and Crane, JJ., concur.